Title: To Alexander Hamilton from William Ellery, 27 February 1792
From: Ellery, William
To: Hamilton, Alexander


[Newport, Rhode Island] February 27, 1792. “Your Letter of the 11th of this month in answer to mine of the 16th of Jany. did not come to hand until the 24th. of this month.… By the inclosed weekly return of monies received and paid, it will appear that the Cash I have on hand is 2186 dolls 93½ cents … and [I] will only observe now that at the expiration of this month will be due to Inspectors &c &c to the amount of about sixty dolls., & that there is now due for bounties on fish & salt provision to the amount of about two hundred dolls, which may be demanded, and which should be considered in the provision to be made for the drawback on Spirits which will be due.… It gives me Uneasiness to call your attention from the important business about which it is constantly employed; but the regard which I owe to myself and family compells me to urge that the present System may not pass away without an allowance and compensation to me, adequate to the services of my office. I would only add to what I have heretofore observed that the fees have decreased every six months since I first opened my office.”
